DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 3/22/2021 are as follows:
	Claims 1, 17, and 22 are amended,
	Claims 1-28 are currently pending. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (U.S .Patent Publication No. 2017/0016684, “Okubo”, previously cited).

Regarding Claim 22, Okubo discloses a heat exchanger (figs 1-6), comprising:

a stacked core (2) that is accommodated in the duct and includes a plurality of tubes having flat shapes and being stacked (fig 1) in a tube stacking direction, a second fluid flow channel provided inside each of the plurality of tubes through which a second fluid passes (¶ 0059); and
a coupling plate (4, 6) that is joined to the duct and includes a groove portion (20) defining the inflow port or the outflow port without the coupling plates being in contact with the plurality of tubes (fig 4B), wherein
the first plate includes a pair of first-plate both end plate portions (see annotated fig 1 below) that extends in a tube stacking direction (see annotated fig 1 below), a first-plate center plate portion (see annotated fig 1 below) that connects the first-plate both end plate portions to each other and is disposed to face one end face of the stacked core in the tube stacking direction, a first plate flange portion (17) that extends om the tube stacking direction from the first-plate center plate portion and the first-plate both end plate and is joined to a bottom wall surface of the groove portion of the coupling plate (see annotated fig 4B below), and
the second plate includes a pair of second-plate both end plate portions (see annotated fig 1 below) that extend in the tube stacking direction and are overlapped with and joined to the first-plate both end plate portions, a second-plate center plate portion that connects the second-plate both end plate portions to each other and is disposed to face another end face of 

    PNG
    media_image1.png
    774
    909
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    615
    704
    media_image2.png
    Greyscale

Regarding Claim 28, Okubo further discloses wherein the pair of second-plate both end plate portions of the second plate (3b) and the pair of first-plate both end plate portions (see annotated fig 3 below) are joined at a first joining location (see annotated fig 3 below), the second plate flange portion (17) of the second plate and the bottom wall surface of the groove (20) of the coupling plate (4, 6) are joined at a second joining location (see annotated fig 3 below), and the first and second joining locations are located on an external surface of the heat exchanger (see annotated fig 3 below).


    PNG
    media_image3.png
    645
    627
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




7.	Claims 18-20, 23-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S .Patent Publication No. 2017/0016684, “Okubo”, previously cited) in view of Charlet (U.S. Patent No. 3,939,908, previously cited).

Regarding Claim 18, Okubo discloses a heat exchanger (figs 1-6), comprising: 
a duct including a first plate (3a) and a second plate (3b) combined into a tubular shape, a first fluid flow channel provided inside the duct through which a first fluid passes, an inflow port (4, 5, 6, see annotated fig 1 below) for the first fluid on one end of the duct in a first fluid flow direction, and an outflow port for the first fluid on another end of the duct in the first fluid flow direction (4, 6, see annotated fig 1 below);
a stacked core (2) that is accommodated in the duct and includes a plurality of tubes (1) having flat shapes and being stacked (fig 1) in a tube stacking direction, a second fluid flow channel provided inside each of the plurality of tubes through which a second fluid passes (¶ 0059), and
coupling plates (4, 5, 6) that have frame shapes and are joined to both end portions of the duct in the first fluid flow direction to define the inflow port and the outflow port without the coupling plates being in contact with the plurality of tubes (fig 4B) wherein
a direction perpendicular to a tube stacking direction and the first fluid flow direction is defined as a core width direction (see annotated fig 1 below),
the first plate includes first-plate both end plate portions (see annotated fig 1 below) disposed to face both end faces of the stacked core in the core width direction and joined to the stacked core, a first-plate center plate portion (see annotate fig 1 below) disposed to face one end face of the stacked core in the tube stacking direction and joined to the stacked core, and first 
the second plate includes second-plate both end plate portions disposed to face both end faces of the stacked core in the core width direction and joined to the stacked core, a second-plate center plate portion disposed to face another end face of the stacked core in the tube stacking direction and joined to the stacked core (see annotated fig 1 below), and second plate flange portions (17) that extend outward in the tube stacking direction away from the first fluid flow channel from both end portions of the second plate in the first fluid flow direction and have surfaces facing the coupling plate and being perpendicular to the first fluid flow direction (see annotated fig 4 B below),
the first-plate both end plate portions and the second-plate both end plate portions are joined at positions where overlapped with each other in the core width direction (fig 3), and
the first plate flange portions and the second plate flange portions are joined to bottom wall surfaces of the coupling plates which are perpendicular to the first fluid flow direction (see annotated fig 4B below).






    PNG
    media_image4.png
    943
    1014
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    598
    740
    media_image5.png
    Greyscale


Okubo does not explicitly disclose wherein outer fins are arranged between adjacent tubes of the plurality of tubes, the tubes and the outer fins being joined to each other. Charlet, however, discloses a heat exchanger (fig 1) wherein outer fins (5) are arranged between adjacent tubes of the plurality of tubes (1), the tubes and outer fins being joined to each other.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Okubo to provide the fins of Charlet in order to increase the heat exchange efficiency of the system.



Regarding Claim 19, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions and the second-plate both end plate portions include relief plate portions (see annotated fig 1 below) such that gaps are defined between the relief plate portions and the both end faces of the stacked core in the core width direction, and the first-plate both end plate portions are disposed in the gaps (fig 3).

    PNG
    media_image6.png
    750
    814
    media_image6.png
    Greyscale


Regarding Claim 20, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the relief plate portions include two relief plate portions provided on the second-plate both end plate portions (see annotated fig 1 below).

    PNG
    media_image7.png
    750
    814
    media_image7.png
    Greyscale






Regarding Claim 23, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions (see annotated fig 1 above) include positioning protrusions (11) that contact a bottom wall surface (see annotated fig 4B below) of the coupling plates (4, 5, 6) and wherein relative positions of the first plate (3a) and the coupling plates are set by an abutment between the positioning protrusions and the bottom wall surface of the coupling plates when the first plate (3a) and the coupling plates are assembled together.


    PNG
    media_image8.png
    451
    726
    media_image8.png
    Greyscale


	Regarding Claim 24, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the first-plate both end plate portions (see annotated fig 1 below) include sealing protrusions (see annotated fig 1 and 4B below) and wherein gaps 

    PNG
    media_image9.png
    751
    824
    media_image9.png
    Greyscale

Regarding Claim 27, the combination of Okubo and Charlet discloses all previous claim limitations. Okubo further discloses wherein the pair of second-plate both end plate portions of the second plate (3b) and the pair of first-plate both end plate portions (see annotated fig 3 below) are joined at a first joining location (see annotated fig 3 below), the second plate flange portion (17) of the second plate and the bottom wall surface of the groove (20) of the coupling plate (4, 6) are joined at a second joining location (see annotated fig 3 below), and the first and .


    PNG
    media_image3.png
    645
    627
    media_image3.png
    Greyscale



8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Charlet as applied to claim 19 above, and further in view of Knecht et al. (U.S. Patent Publication No. 2003/0196785, “Knecht”, previously cited).

Regarding Claim 21, the combination of Okubo and Charlet discloses all previous claim limitations. However, they do not explicitly disclose wherein the relief plate portions include one 
As when there are a finite number of identified, predictable solutions, i.e. providing the relief portions on the first plate both end portions, the second end plate both end portions, or both, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. creating the tubular structure, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
9.	Claims 1-17, 25, and 26 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
The prior art does anticipate or render obvious the limitations set forth in independent claims 1 and 17. Specifically, the prior art fails to teach the heat exchange described in these claims with a second plate includes a second-plate end plate portion disposed to face the end face of the stacked core in the core width direction and directly joined to a wall surface of a first plate that faces in a core width direction, a second-plate center plate portion, and a flange portion that extends in a tube stacking direction and is joined to a bottom wall surface of the groove of a . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
11.	Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 14-15 and 18) that Okubo does not teach wherein the second plate flange portions extend outward in the tube stacking direction from the center plate portions and the both end plate portions, and are joined to the bottom wall surface of the groove portion of the coupling plate. The Examiner respectfully disagrees; the claims only require that the flange portion extends outward in the tube stacking direction from the center plate portion and both end plate portions. Thus regardless of which direction it extends away from these portions it is interpreted are being outwards. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763